Citation Nr: 0317472	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's claim was remanded by the Board for further 
development in March 2003. 


REMAND

The March 2003 Board remand instructed the RO to apprise the 
veteran of the revision to 38 C.F.R. § 3.304(f) made by 64 
Fed. Reg. 32807 - 32808 (June 18, 1999), and by 67 Fed. Reg. 
10330 - 10332 (March, 7, 2002).  Neither the April 2003 
supplemental statement of the case, nor any other document 
issued by the RO has reflected RO consideration of the issue 
on appeal under the revised provisions of 38 C.F.R. 
§ 3.304(f).  The Court has held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C.A. § 303 (West 2002).  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED for the following:

1.  The RO must readjudicate the issue on 
appeal with consideration of the 
revisions to 38 C.F.R. § 3.304(f) made by 
64 Fed. Reg. 32807 - 32808 (June 18, 
1999), and by 67 Fed. Reg. 10330 - 10332 
(March, 7, 2002).  If the benefit sought 
on appeal remains denied, the RO must 
provide the veteran and his 
representative a supplemental statement 
of the case which reflects adjudication 
with consideration of the outlined 
revisions to 38 C.F.R. § 3.304(f) made by 
64 Fed. Reg. 32807 - 32808 (June 18, 
1999), and by 67 Fed. Reg. 10330 - 10332 
(March, 7, 2002).  The supplemental 
statement of the case should also include 
the laws and regulations pertaining to 
the VCAA. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




